



Exhibit 10.39
APPENDIX B
DETERMINATION OF TSR RANKING


As of the Effective Date, the Committee has established a peer group of
companies for the purpose of determining the Company’s relative TSR ranking for
the Performance Period or the CIC period.




The table below reflects the Shares, expressed as a percentage of the Target
Number of Shares, that may be payable to the Participant based upon the
Company’s TSR ranking within the peer group for the Performance Period.
Notwithstanding any provision in this Appendix B or in the Agreement to the
contrary, other than Subparagraph 5(d), the Committee has the sole and absolute
discretion to reduce the number of Shares payable to the Participant to zero (0)
pursuant to Subparagraph 4(d) of the Agreement.





Company TSR Ranking Within the Peer GroupPercentage of the Target Number of
Shares
1st
200.0%
2nd
200.0%
3rd
187.5%
4th
175.0%
5th
150.0%
6th
125.0%
Target Peer Group Ranking 7th
100.0%
8th
76.7%
9th
53.3%
10th
30.0%
11th
0.0%
12th
0.0%
13th
0.0%
14th
0.0%




